DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-15, and 17 are currently pending. Claims 1, 3-15, and 17 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 8 of the remarks, filed December 28, 2020, with respect to the 35 U.S.C. 112(b) rejections of Claims 1-15 and 17 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 1-15 and 17 have been withdrawn. 
Applicant's arguments, see Pg. 8-10 of the remarks, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding Hashimoto (US 8,476,780 B2) not teaching “a system that determines a wind direction offset value as a difference between an average wind direction parameter of the wind direction interval and an estimated wind direction parameter”, the Office respectfully disagrees with Applicant’s interpretation of the claim language. Claim 1 for example recites “determining for each wind direction interval… a wind direction offset that is the difference between an average wind direction parameter of the wind direction interval and an estimated wind direction parameter”. Therefore, the claim merely defines what the “wind direction offset” is, not how it is found. The previous language, such as in previously presented Claim 2, is interpreted similarly in which the claim is merely defining the “wind direction offset”.
Regarding the “estimated wind power parameter”, it is noted that the claim does not detail what is meant by “estimated”. The claim also does not specify what is meant by “corresponds”, which may merely mean just a relationship. In view of Figure 5E of Hashimoto, 
The Office notes the order in which steps of a method are recited does not determine the order the steps must be performed in unless clearly specified by the claim itself. Such an assumption would be considered an improper importation of limitations from the Specification into the claim (see MPEP 2111.01, II). If a specific order is what distinguishes between the claimed invention and Hashimoto as appears suggested by Applicant’s arguments, such a distinction should be reflected in the claim. Furthermore, under broadest reasonable interpretations, claim terms must also be given their plain meaning unless such a meaning is inconsistent with the Specification (see MPEP 2111.01, I). While the Specification exemplifies what may be considered an “estimate” it does not define a special definition for the claim term in a way that makes the interpretation of Hashimoto inconsistent. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11-13, Line 2 of Claim 11 recites “the second group of data sets”, Line 2 of Claim 12 recites “the second group of data sets”, Lines 2-3 of Claim 13 recite “the second group of data sets” and “the second wind direction offset”. There is insufficient antecedent basis 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 8,476,780 B2), hereinafter Hashimoto, in view of Pederson(US 2009/0021015 A1), hereinafter Pederson.
Regarding Claim 1, Figure 3 of Hashimoto teaches a method of controlling a wind turbine, the wind turbine comprising at least one wind direction sensor (11) for measuring a wind direction parameter indicative of the wind direction relative to the wind turbine, a number of rotor blades (ellipses extending from unlabeled half-circle), a yawing system, and a control system for yawing the wind turbine rotor relative to the wind (Col. 3, Lines 16-21 and Col. 4, Lines 3-19). The method comprising: obtaining an estimate for a wind power parameter as a 
Note that this rejection is due to the broadest reasonable interpretation of the claim language. The claim does not specify what an “estimate of a wind power parameter” is or how it is obtained. Almost any value of power, torque, blade load, or blade pitch angle may be called 
Hashimoto does not expressly teach pitch-adjustable rotor blades as claimed. However, pitch-controlled blades would have been obvious in view of Pederson. 
Figure 1 of Pederson teaches a turbine with a number of pitch-adjustable (via 16) rotor blades (5) and a control system for changing the pitch of the rotor blades [0052]. The control of pitch helps control the rotation speed and power output of the turbine [0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hashimoto with pitch-adjustable rotor blades and control system for changing the pitch of the rotor blades as suggested by Pederson, to provide the benefit of controlling the rotation speed and power output of the turbine.
Regarding Claim 3, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto teaches calibrating the wind direction parameter measured by the wind direction sensor as a function of a predetermined calibration parameter such that a calibrated measured wind direction parameter of 0 degrees corresponds to a relative wind direction of 0 degrees (step S37 in Figure 2 and Col. 6, Lines 32-35). 
Regarding Claim 4, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto teaches wherein the wind direction parameter (Wd1) measured by the wind direction sensor is adjusted as a function of the wind direction offset (Wo) of the wind direction interval comprising the wind direction parameter (Wd1) at the time of adjusting (Expression 1 in Col. 5 and Col. 6, Lines 32-35). 
Regarding Claim 5, Hashimoto and Pederson teach the method as set forth in Claim 1. 

Regarding Claim 6, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto teaches wherein the power is determined by estimating a generator output power (Col. 2, Lines 38-40). 
Regarding Claim 7, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto does not expressly teach determining the blade load comprises determining a root moment as claimed. However, the determination would have been obvious in view of Pederson. 
Pederson teaches a method wherein the load on a blade is collected by determining a root moment of one or more of the wind turbine blades [0025]. Thus, it is known in the art for the root moment to contribute to a blade load. Accounting for the root moment is a known step in determining blade load as exemplified by Pederson. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hashimoto-Pederson such that the determining the blade load comprises determining a root moment of one or more of the wind turbine blades as exemplified by Pederson, since it is known in the art for the root moment to contribute to blade loading. Therefore, the determining of a root moment predictably results in assisting the determination of a blade load. 
Regarding Claim 9, Hashimoto and Pederson teach the method as set forth in Claim 1. 

Regarding Claim 10, Hashimoto and Pederson teach the method as set forth in Claim 9. 
Hashimoto teaches wherein the wind direction parameter measured by the wind direction sensor is adjusted as a function of the second wind direction offset (Woffset) of the wind speed interval (Va) comprising the wind speed at the time of adjusting (Figure 8 and Col. 8, Lines 28-3). 
Regarding Claim 11, as far as it is definite and understood, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto teaches where the second group of data sets is determined over a predetermined time period (Col. 4, Lines 30-33). 
Regarding Claim 12, as far as it is definite and understood, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto teaches where the second group of data sets is determined based on a predetermined number of data sets in the second group (Col. 4, Lines 30-33). A predetermined time means there is only a set number of data sets that can be fit. See also Col. 5, Lines 51-57. 
Regarding Claim 13, as far as it is definite and understood, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto teaches where the steps of obtaining the second group of data sets and determining the second wind direction offset are repeated at time intervals (i.e. performed regularly) (Col. 6, Lines 50-52). 
Regarding Claim 15, Figure 3 of Hashimoto teaches a control system for a wind turbine comprising at least one wind direction sensor (11) for measuring a wind direction parameter indicative of the wind direction relative to the wind turbine, a number of rotor blades (ellipses extending from unlabeled half-circle), and a yawing system, the control system being configured for yawing the wind turbine rotor relative to the wind (Col. 3, Lines 16-21 and Col. 4, Lines 3-19). Where the control system is configured to perform the steps of: receiving an estimate for a wind power parameter as a function of a relative wind direction, where the wind power parameter is determined as a power (Figure 5E, power at Woffset). Receiving a number of pre-defined wind direction intervals (Wo(1-3)); receiving at time intervals a data set comprising a wind power parameter and a wind direction parameter as measured by the wind direction sensor (11) (an average over 10 minutes indicates multiple measurements); obtaining over time a group of data sets for each wind direction interval (Wo(1-3)); determining for each wind direction interval (Wo(1-3)) and for each group of data sets an average wind power parameter (average-generator-output) (Col. 4, Line 66 – Col. 5, Line 21). Determining for each wind direction interval and for each group data sets a wind direction offset that is the difference between an average wind direction parameter of the wind direction interval and an estimated wind direction, wherein the wind turbine is estimated to generate an estimated wind power parameter when operating according to the estimated wind direction parameter, and wherein the estimated wind power parameter corresponds to the average wind power parameter of the wind direction interval (see Expression 1 in Col. 5, which can be arithmetically manipulated, with offset (Wo), average wind direction parameter (Wd1 or Wd) and estimated wind direction parameter (Wd or Wd1). Wind power parameters are shown in Figure 5E. The claim is broad regarding what is considered an estimate. An “estimate” could be a value on the curve, such as at Woffset, while averages are Pave). Adjusting the wind direction parameter measured by the wind direction 
Note that this rejection is due to the broadest reasonable interpretation of the claim language. See the explanation with respect to Claim 1 above. 
Hashimoto does not expressly teach a number of pitch-adjustable rotor blades or the system being configured to control the pitch as claimed. However, the addition of pitch-adjustable rotor blades and configuration of the control system would have been obvious in view of Pederson for the same reasons set forth in Claim 1 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hashimoto with pitch-adjustable rotor blades and control system configured for changing the pitch of the rotor blades as suggested by Pederson, to provide the benefit of controlling rotation speed and power output of the turbine
Regarding Claim 17, Figure 3 of Hashimoto teaches a wind turbine comprising: a tower; a nacelle (10) disposed on the tower; a rotor (unlabeled half-circle) extending from the nacelle (10); a plurality of blades (ellipses from half-circle) disposed on the rotor; a wind direction sensor (11) configured to measure a wind direction parameter indicative of wind direction relative to the wind turbine; a yawing system configured to yaw the wind turbine rotor relative to the wind direction; and a control system configured to issue commands to the yawing system (Col. 3, Lines 16-21 and Col. 4, Lines 3-19). Where the control system is configured to perform an operation comprising: receiving an estimate for a wind power parameter as a function of a relative wind direction, where the wind power parameter is defined as a power (Figure 5E, power at Woffset). Receiving a number of pre-defined wind direction intervals (Wo(1-3)); 
Note that this rejection is due to the broadest reasonable interpretation of the claim language. See the explanation with respect to Claim 1 above. 
Hashimoto does not expressly teach one or more actuators mechanically coupled to the blades configured to control pitch and a control system configured to issue commands as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine taught by Hashimoto with one or more actuators coupled to and configured to control a pitch of the plurality of blades, a control system configured to issue commands to the actuators as suggested by Pederson, to provide the benefit of controlling rotation speed and power output of the turbine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Pederson as set forth in Claim 1 above, and further in view of Stiesdal (US 2010/0329842 A1), hereinafter Stiesdal. 
Regarding Claim 8, Hashimoto teaches the method as set forth in Claim 1. 
Hashimoto does not expressly teach an expression of cosx. However, such an expression would have been obvious in view of Stiesdal. 
Stiesdal teaches the relationship between power and relative wind direction follows cosine-square function [0012]. Therefore, it is known in the art for the estimate for the wind turbine power to be expressed as cosx to the relative wind direction, where x is a constant, since that is the function the relationship between the two values is recognized to follow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hashimoto such that the estimate for power is expressed as a function of the relative wind direction, wherein the function is a cosx function as exemplified by Stiesdal, since using a cosx function is a known technique to model the relationship between power and wind direction predictably resulting in an accurate model. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Pederson as set forth in Claim 1 above, and further in view of Nielsen et al. (US 2015/0354532 A1), hereinafter Nielsen, and non-patent literature “PID controller” filed with the action dated September 30, 2020. 
Regarding Claim 14, Hashimoto and Pederson teach the method as set forth in Claim 1. 
Hashimoto teaches the adjusting of the wind direction parameter (Wd1) measured by the wind direction sensor comprises subtracting the wind direction offset (Wo) (Col. 5, Expression 1)
Hashimoto does not expressly teach the use of a gain factor. However, a gain factor would have been obvious in view of Nielsen. 
Nielsen teaches a method of controlling the yaw of a wind turbine through use of a proportional integral derivative (PID) controller, in which the wind direction offset (θ) is multiplied by a gain factor (Kpy) as part of the proportional part of the controller [0026, 0118-0119]. Note that the equation shown has additional terms which account for yaw contribution by blade angle. If blades are assumed to be perpendicular to the yaw direction, φi would be 90° resulting in the sine term being 1. Alternatively, just the PI or P portion of the controller may be used. The use of such is a controller is known to provide accurate motion control of the turbine to place the turbine within a desired orientation [0025-0028]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Hashimoto-Pederson with PID controller, resulting in a gain factor as suggested by Nielsen, to provide the benefit of accurately controlling the adjusting of the turbine. 
Hashimoto, Pederson, and Nielsen do not expressly teach a gain factor within the claimed range. However, the gain factor would be routinely optimized in view of “PID controller”. 
p). Having a larger gain factor compared to the error may result in system instability. Meanwhile, a small gain factor compared to the error may result in less responsiveness. Therefore, the gain factor is shown to be a results effective variable. One of ordinary skill in the art would routinely optimize the gain factor by appropriately tuning the factor for a given system to obtain a desired stability and responsiveness. Arriving at the claimed range of smaller than one (or the claimed intervals) is a result of one of ordinary skill routinely optimizing the gain factor pending the system and desired stability and/or responsiveness (see MPEP 2144.05, II).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Hashimoto-Pederson-Nielsen such that the gain factor is smaller than one through routine optimization as taught by “PID controller”, since one of ordinary skill in the art would routinely optimize the gain factor to obtain a desired stability and responsiveness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745